DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 14 January 2021. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All objections and rejections not recited herein are hereby withdrawn. 
Claim Status
3. 	Claims 3-5, 7-15 and 17 are pending.
	Claims 3, 7, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 4, 5, and 8-14 read on the elected invention and have been examined herein to the extent that the claims read on the elected subject matter of NONHSA006501.2 and methods of detecting nucleic acids. It is noted that the claims encompass the non-elected subject matter of detecting additional biomarkers and methods of detecting proteins. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
	Maintained / Modified Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 4, 5, and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: 
<https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
            Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of NONHSAT006501.2 and gingivitis, as well as the need to be treated for gingivitis. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims recite “wherein the subject is identified as being in need of treatment…thereby diagnosing gingivitis.”  In the absence of a limiting definition for “identified” / “identifying” and “diagnosing,” the broadest reasonable interpretation of these recitations is that they may be accomplished by critical thinking processes in which the results regarding the level of expression of NONHSAT006501.2 are interpreted to arrive at the conclusion that the subject is one who has gingivitis and is in need of treatment for gingivitis. Such “identified” (identifying) and “diagnosing” thereby encompasses an abstract idea / process. The identifying to thereby diagnose gingivitis may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
The claims also require performing a step of "comparing" the level of NONHSAT006501.2 in the sample from a subject to a control – i.e., “when compared with the level of the biomarker in the comparator control.” Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the 
The claims as amended now require “treating the subject for gingivitis…wherein said treating comprises dental procedures, periodontal procedures…at-home oral hygiene regimens.”
 The specification states that:
“Exemplary treatments administered to the subject include, but is not limited to administration of a therapeutic agent, dental procedures, periodontal procedures, surgical procedures, and communication or training of improved oral hygiene” (para [0125]; emphasis added).

“In various embodiments, effecting a therapy comprises causing a subject to or communicating to a subject the need to make a change in lifestyle, for example, improving oral hygiene, more frequent flossing, or more frequent brushing of teeth” (para [0128]; emphasis added). 

Thus, the present claims as broadly written include a final step of communicating, orally or in writing, that the subject should perform dental, periodontal or at-home oral hygiene regimens. The claims do not require that the treating step comprises performing these procedures. Such communication of information related to the procedures is not within the statutory classes and is considered to be an abstract process.
Regarding abstract mental processes, Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).
Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible. (Emphasis added).

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application. 
Herein, the additionally recited steps of obtaining a saliva sample and detecting the level of NONHSAT006501.2 in the sample are part of the data gathering process 
The claims recite an additional step of treating the subject for gingivitis. However, as discussed above, several of the recited treatments involve merely prescribing or recommending that a subject take a medicine or brush their teeth more frequently. Again, the specification teaches that administering a treatment and treating a patient for gingivitis includes communicating or training improved oral hygiene. Such communication is abstract in nature and is itself a judicial exception. Thereby, the broadly recited administering a treatment and treating a patient steps cannot be relied upon as an additional, non-patent-ineligible element that practically applies the judicial exception.
Many of the treatments are also generic, including any dental or periodontal or surgical procedure or any at-home oral hygiene regimen that need not specifically treat gingivitis, but are performed in subject’s having and not having gingivitis. The claims recite administration of any pharmaceutical, therapeutic or prophylactic. Such treatment is not particular. As generically recited, the treating step constitutes no more than an “apply it” limitation – i.e., general instructions to a doctor to apply the judicial exception. In contrast, treating steps that require performing scaling and root planning, performing dental restoration, performing oral irrigation, brushing with toothpastes containing Stannous, Zinc, Triclosan and/or hydrogen peroxide, and rinsing the mouth with mouthwashes containing Triclosan, Cetylpyridinium chloride, or an ammonium quaternary ammonium chloride would be a practical application of the judicial exception.

Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited step of detecting nucleic acids in a sample were well-known, routine and conventional in the prior art. This fact is evidenced by the teachings in the specification. See, for example, para [0087] which states “The invention further contemplates using methods known to those skilled in the art to detect and to measure the level of differentially expressed marker expression products, such as RNA and protein, to measure the level of one or more differentially expressed marker expression products.”
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Herein, the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
It is first noted that those aspects of the prior rejection as they pertained to treatment steps performed prior to the detection step have been obviated by the amendment to the claims to recite “b…wherein the subject is identified as being in need of treatment…c. treating the subject for gingivitis, consequent to the detection in step b.”
The response states that the claims have been amended to recite a treating step that is not an abstract process. It is stated that “Accordingly, the claims recite a practical application of treating gingivitis by specific actions, and thus include elements that are sufficient to amount to significantly more than the judicial exception.”

It is again noted that the specification states:
 “Exemplary treatments administered to the subject include, but is not limited to administration of a therapeutic agent, dental procedures, periodontal procedures, surgical procedures, and communication or training of improved oral hygiene” (para [0125]; emphasis added).

“In various embodiments, effecting a therapy comprises causing a subject to or communicating to a subject the need to make a change in lifestyle, for example, improving oral hygiene, more frequent flossing, or more frequent brushing of teeth” (para [0128]; emphasis added). 

Thus, the present claims as broadly written include a final step of communicating, orally or in writing, that the subject should perform, e.g., dental, periodontal or at-home oral hygiene regimens. This is as opposed to a claim that recites performing particular procedures to treat gingivitis.
See MPEP 2106.04(d)(2) which states: 
“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.” (Emphasis added).

Secondly, many of the treatments are not specific for gingivitis and thereby are not a practical application. For example, the claims encompass any dental or periodontal or surgical procedure or any at-home oral hygiene regimen that is 
Regarding specific treatments, see MPEP 2106.04(d)(2): 
“When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 

The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.” (Emphasis added).

This rejection may be obviated by amendment of claim 13 at step “c” to recite “wherein said treating comprises one or more of performing scaling and root planning, performing dental restoration, performing oral irrigation, performing professional plaque cleaning, brushing with toothpastes containing Stannous, Zinc, Triclosan and/or hydrogen peroxide, rinsing the mouth with mouthwashes containing Triclosan, Cetylpyridinium chloride, or an ammonium quaternary ammonium chloride, and administering an antiseptic, an antimicrobial agent, a plaque reducer, an anti-inflammatory agent, an antibiotic agent, or a nonsteroidal anti-inflammatory drug.” (See para [0127-0128] of the published application).
New Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, and 8-14 are indefinite over the recitation of “other quaternary ammonium chlorides (e.g. BKC).”  The phrase "for example" / “e.g.” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention and it is unclear as to whether the claims intend to encompass any quaternary ammonium chloride.  See MPEP § 2173.05(d).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634